Citation Nr: 1536572	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-30 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to a compensable evaluation from May 1, 2003 to October 8, 2014 and an evaluation in excess of 30 percent from October 9, 2014 for the service connected disability of coronary artery calcifications ("coronary calcifications").  


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 


INTRODUCTION

The Veteran had active military service from December 1968 to December 1970 and from April 1984 to March 1996 and from May 1997 to April 2003.  

This matter comes to the Board of Veterans' Appeals (Board) from September 2009 and December 2014 rating decisions of the Department of Veteran's Affairs (VA) Regional Office in Denver, Colorado and the Appeals Management Center.  

The Veteran requested a hearing before the Board but withdrew his request in a May 2014 statement and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.74(d).  

This claim was previously before the Board in August 2014, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination.  The requested development has been completed by the RO and with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  

On December 24, 2014, the RO granted an increased 30 percent evaluation for the Veteran's service connected coronary artery calcification disability.  However, because the RO did not grant the complete benefit sought on appeal, the increased rating claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993) (if a claimant files a notice of disagreement in response to a decision, and a subsequent decision awards a benefit, but less than the maximum benefit available, the pending appeal is not abrogated).

The appeal initially included a claim for service connection for ischemic heart disease.  The Veteran received entitlement to service connection for this disability in a December 24, 2014 rating decision.  As such the Board finds that the entire benefit sought on appeal has been granted and is not for consideration by the Board.  This change has been reflected on the cover page of this decision.  

The Board acknowledges that the Veteran recently filed a Notice of Disagreement with the effective date of awards granted in the December 2014 rating decision.  The Board's review of the claims file reveals that the AOJ is still taking action on these issues and has sent the appropriate letters concerning election of a Decision Review Officer or traditional appeal process just in July 2015.  Given how recently action has been taken on the Notice of Disagreement, the Board will not remand them at this time.  38 C.F.R. § 19.29, 20.200; But see Manlincon v. West, 12 Vet. App. 238 (1999).



FINDINGS OF FACT

1.  For the period from May 1, 2003 to October 8, 2014 the Veteran's service connected coronary artery calcification was manifested by a workload of 10 METs or greater, with no other resulting symptoms.  

2.  For the period from October 9, 2014 to the present, the Veteran's service connected coronary artery calcification was manifested by a workload of 7-10 METs, fatigue, and left ventricular ejection fraction of 55 percent.  


CONCLUSIONS OF LAW

1.  For the period of May 1, 2003 and October 8, 2014, entitlement to a compensable evaluation has not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2014).  

2.  For the period from October 9, 2014 to the present, the criteria for an evaluation in excess of 30 percent have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.7, 4.104, Diagnostic Code 7005 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By way of history, the RO granted service connection for coronary artery calcifications in a September 2009 rating decision.  At that time, a noncompensable evaluation was assigned effective May 1, 2003.  As noted in the Introduction, during the pendency of the appeal, a December 2014 rating decision granted an increased 30 percent evaluation effective October 9, 2014.  The Veteran has asserted entitlement to a compensable rating for his currently service connected coronary calcifications for the period from May 1, 2003 to October 8, 2014 and an evaluation in excess of 30 percent from October 9, 2014.  After a careful review of the evidence of record the Board finds that the Veteran is not entitled to a compensable rating for the period of May 1, 2003 to October 8, 2014 and is not entitled to a rating in excess of 30 percent for the period of October 9, 2014 to the present.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The  percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).  The Board assesses both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 54   (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran was service connected for coronary artery calcifications effective May 2003 and his disability was evaluated as non compensable under 38 C.F.R. 4.7, Diagnostic Code 7005.  

Diagnostic Code 7005, for arteriosclerotic heart disease (coronary artery disease), provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7005.

A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  Id.

A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id.

A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

May 1, 2003 to October 8, 2014 

In February 2003, the Veteran underwent a VA examination for his heart.  At this examination it was noted that the Veteran was told the year prior, that he had coronary artery calcification but the Veteran was not clear what diagnostic tests were performed to determine that diagnosis.  The Veteran denied any outward symptoms from the condition.  An examination of the heart revealed regular rate and rhythm, with no murmur and no bruits.  The impression was a history of coronary artery calcification.  The examiner stated that this is an incidental finding of no clinical significance, and there was insufficient clinical evidence.  

In December 2007, the Veteran underwent another VA examination and it was noted that coronary calcification was found on the Veteran's chest x-ray in 2003; it was an incidental finding.  At that time he had never had a heart attack or been diagnosed with coronary artery disease.  The Veteran did report a family history of heart disease.  It was noted that the Veteran had hypertension and high cholesterol, which are significant risk factors for coronary artery disease.  He denied any history of congestive heart failure.  His functional capacity was greater than 10 METS.  Examination of the cardiovascular system revealed a regular rate and rhythm and a quite 1/6 systolic ejection murmur that did not radiate.  The pertinent diagnosis was coronary artery calcifications.  The examiner stated that this was an incidental finding on a chest x-ray, he has family history of heart disease, but there was no evidence suggesting a diagnosis of heart disease.  The examiner explained that the calcifications could be due to his hypertension and cholesterol, but could also be due to his family history or aging.  An echocardiogram and chest x-ray was normal.  

In January 2008, a VA cardiologist noted that regarding the Veteran's echocardiogram dated in January 2008, a heart murmur was heard that was not previously noted.  The echocardiogram also confirmed that the Veteran had a mild stenosis of his aortic valve as well as some dilation of his aorta.  

The Veteran underwent a VA examination in September 2009 regarding his coronary artery calcifications.  At this examination he reported that he did not have any heart failure, lightheadedness or syncope, peripheral edema, orthopnea, paroxysmal nocturnal dyspnea, abdominal angina, or claudication.  A review of all the Veteran's resting cardiograms, at the time of this examination, were normal.  The impression was stable aneurysmal enlargement of the ascending thoracic aorta since September 2008.  After the Veteran had a chest x-ray it was noted that coronary artery calcification was reportedly identified on exit chest film in 2003; however, the examiner stated that no consequences could be identified of the presence of calcium in his coronary arteries.  If there were flow-limiting lesions they were not apparent and there was no evidence of angina pectoris, which the Veteran most definitely did not have, or myocardial infarction or other consequences of myocardial ischemia.  Calcification at any place is significant only when there are consequences attributable to it.  Further, there was no evidence, upon x-ray, of coronary artery calcification at the time of this examination

A VA examination from December 2010 noted that the Veteran was in no acute distress and walked easily for about 300 yards without shortness of breath, dyspnea, or difficulty.  Heart examination had normal sinus rhythm with a 2-3/6 systolic ejection murmur at the left lower sternal border and second right intercostal space.  There were no gallops or rubs appreciated; as well as no signs of congestive heart failure.  A chest x-ray performed in November 2010 was normal with borderline prominence with left ventricle and mild ectasia of the aorta.  An electrocardiogram from December 2010 had normal bradycardia without evidence of left ventricular hypertrophy by criteria.  An echocardiogram performed in March 2010 showed no left ventricular hypertrophy.  The Veteran was diagnosed with incidental finding of coronary artery calcification on chest computerized tomography scan from 2002.  No evidence of ischemic heart disease on stress testing or echocardiography.  No past history for myocardial infarction.  MET's are greater than 11.  Incidental findings of coronary artery calcifications are typically of no clinical significance.  

A VA treatment note from July 2012 states that the Veteran had a heart stress test completed in February 2012 with a normal left ventricular ejection fraction of 54 percent 

Upon review of the evidence the Board finds that the Veteran is not entitled to a compensable rating for the period May 1, 2003 to October 8, 2014.  There is no evidence of records that the Veteran had a workload of greater than 7 METs but not greater than 10 METs that resulted in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication.  

Specifically, as recently as February 2012 the Veteran had a normal left ventricular ejection fraction of 54 percent.  The December 2007 VA examination noted functional capacity greater than 10 METs.  A VA examination from December 2010 noted that the Veteran was in no acute distress and walked easily for about 300 yards without shortness of breath, dyspnea, or difficulty.  An electrocardiogram from December 2010 had normal bradycardia without evidence of left ventricular hypertrophy by criteria.  His METs were greater than 11.  The Veteran underwent a VA examination in September 2009 regarding his coronary artery calcifications.  At this examination he reported that he did not have any heart failure, lightheadedness or syncope, peripheral edema, orthopnea, paroxysmal nocturnal dyspnea, abdominal angina, or claudication.  

When reviewing the entirety of the evidence from this period there is no evidence that a compensable rating is warranted.  The Veteran did not have any of the following symptoms reported: dyspnea, fatigue, angina, dizziness, or syncope; and he was not on continuous medication for this disability.  As such, the Board finds that a compensable rating is not warranted for this period.  The Board has taken under consideration the Veteran's arguments that this evidence reveals the symptoms of a much more serious heart condition; however, without actual evidence of symptoms related to his coronary artery calcification the Board cannot assign a compensable rating for this period.  

October 9, 2014 to the Present 

In October 2014, the Veteran underwent another VA examination.  At this time the Veteran's diagnoses from 2003 of coronary artery disease and aortic valve stenosis were continued.  It was noted that he had multiple test which showed numerous vascular related diagnoses, which are related to his service connected hypertension.  Upon evaluation the Veteran had a heart rate of 54, with an abnormal heart rhythm described as systolic murmur due to aortic stenosis.  There was evidence of cardiac dilation that shown on a March 2010 echocardiogram, as well as left ventricular ejection fraction of 55 percent.  The Veteran's METs level of 7-10, reflected the lowest activity level at which the Veteran reported symptoms of fatigue. 

The most recent examination of record shows that the Veteran is suffering from fatigue, as well as, a METs level of 7-10 and left ventricular ejection fraction of 55 percent.  Further, the Veteran was placed on continuous medication.  As such a 30 percent evaluation is warranted.  However, upon a thorough review of the evidence the Board did not discover a showing that the Veteran had more than one episode of congestive heart failure, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  As such, the Veteran is not entitled to a higher evaluation for his service connected disability.  

The Board finds that there is no probative evidence to support an increased rating for either period on appeal.  The preponderance of the evidence is against the Veteran's claim for a higher rating.  Consequently, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2004); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additional Considerations 

Finally, the Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms a workload of 7-10+ METs with fatigue are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned disability ratings for his levels of impairment.  In other words, he did not have any symptoms from his service-connected disabilities that are unusual or different from those contemplated by the schedular criteria.  Further, for a significant period of time to include May 2003 to October 2014, the Veteran did not have any symptoms at all related to his coronary artery calcifications.  Moreover, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, the Board finds that referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.

Duties to Notify and Assist 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112   (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  There has been no allegation of such error in this case.
  
In any event, VA provided the Veteran a notice letter in December 2006 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his underlying claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159  (2014).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2012); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 
  
As noted above, the instant claim was most recently remanded in August 2014 for additional development, specifically obtaining a new VA coronary examination and readjudicating the claim.  The Veteran was provided a VA examination in October 2014, which is adequate for the purposes of determining the current severity of the Veteran's service connected disability as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by a December 2014 supplemental statement of the case.  There has been substantial compliance with the Board's previous remand, and adjudication of the instant claim may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

For the appeal period between May 1, 2003 and October 8, 2014, a compensable rating for coronary artery calcification is denied.  

For the appeal period after October 9, 2014, an evaluation in excess of 30 percent for coronary artery calcification is denied.  





____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


